Appeal from a resettled order of the Supreme Court at Special Term, entered July 22,1965 in New York County, which denied a motion by defendants from an order to dismiss the complaint.
Memorandum by the Court.
Resettled order entered on July 22, 1965, denying defendants’ motion to dismiss the complaint, affirmed, with $30 costs and disbursements to the respondent. While the complaint could have been more articulately drafted, we conclude that it is adequate to resist the motion to dismiss for insufficiency. If the complaint does nothing else, it sufficiently sets forth a cause of action in conversion. It alleges that the defendant, United Artists, “ did wrongfully and knowingly misappropriate and convert a 16 mm positive print of the [plaintiff’s] English language version ” of a specific motion picture. While such language is conelusory, it is buttressed by the further allegation—clearly gathered from the complaint — that the specific print was given to the defendant, United Artists, for limited use and that such limited use did not include its use for television exhibition. Coupled with such allegations, the further charge that United Artists delivered the print to the other defendants for such proscribed use makes out a sufficient cause of action in conversion (see Kittredge v. Grannis, 244 N. Y. 168, 176).